Opinion filed December 9,
2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00167-CV
                                                    __________
 
                                       DALE
MURPHY, Appellant
 
                                                             V.
 
                                         D.A.
MURPHY, Appellee

 
                                   On
Appeal from the 50th District Court
 
                                                             Knox
County, Texas
 
                                                       Trial
Court Cause No. 9289
 

 
                                            M
E M O R A N D U M   O P I N I O N
           
The parties have filed in this court a joint motion to set aside and
remand.  The parties state that they have reached a settlement and request
that the trial court’s judgment be set aside without regard to the merits and that
the cause be remanded to the trial court.  The motion is granted, and the
cause is remanded.
 
                                                                                   
PER CURIAM
December 9, 2010
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.